

115 HR 5125 IH: Military Spouse Employment Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5125IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. McEachin (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve and expand authorities, programs, services, and benefits for military spouses and
			 military families, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Spouse Employment Act of 2018. 2.Expansion of authority for noncompetitive appointments of military spouses by Federal agencies (a)Expansion To include all spouses of members of the Armed Forces on active dutySection 3330d of title 5, United States Code, is amended—
 (1)in subsection (a)— (A)by striking paragraphs (3), (4), and (5); and
 (B)by redesignating paragraph (6) as paragraph (3); (2)by striking subsections (b) and (c) and inserting the following new subsection (b):
					
 (b)Appointment authorityThe head of an agency may appoint noncompetitively— (1)a spouse of a member of the Armed Forces on active duty; or
 (2)a spouse of a disabled or deceased member of the Armed Forces.; (3)by redesignating subsection (d) as subsection (c); and
 (4)in subsection (c), as so redesignated, by striking subsection (a)(6) in paragraph (1) and inserting subsection (a)(3). (b)Heading amendmentThe heading of such section is amended to read as follows:
				
					3330d.Appointment of military spouses.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by striking the item relating to section 3330d and inserting the following new item:
				
					
						3330d. Appointment of military spouses..
			3.Report on mechanisms to increase participation in Department of Defense contracts of firms with
 programs to employ military spousesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report that sets forth various mechanisms to be used by the Department of Defense to increase the participation in Department contracts of businesses that implement and maintain programs to employ military spouses. For each mechanism set forth, the report shall include a recommendation for the legislative or administrative action necessary to implement such mechanism.
		4.Improvement of education and career opportunities programs for military spouses
			(a)Outreach on availability of MyCAA program
 (1)In generalThe Secretary of Defense shall take appropriate actions to ensure that military spouses who are eligible for participation in the My Career Advancement Account (MyCAA) program of the Department of Defense are, to extent practicable, made aware of the program and their eligibility for the program.
 (2)Digital advertisementThe actions taken by the Secretary pursuant to paragraph (1) shall include a state-of-the-art digital advertising campaign on the My Career Advancement Account program designed to target military spouses.
 (3)DoD reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report setting forth the following:
 (A)An assessment of the extent to which military spouses who are eligible for the My Career Advancement Account program are aware of the program and their eligibility for the program.
 (B)A description of the levels of participation in the My Career Advancement Account program among military spouses who are eligible to participate in the program.
 (4)Comptroller General reportNot later than 180 days after the submittal of the report required by paragraph (3), the Comptroller General of the United States shall submit to Congress a report setting forth the following:
 (A)An assessment of the report under paragraph (3). (B)Such recommendations as the Comptroller General considers appropriate regarding the following:
 (i)Mechanisms to increase awareness of the My Career Advancement Account program among military spouses who are eligible to participate in the program.
 (ii)Mechanisms to increase participation in the My Career Advancement Account program among military spouses who are eligible to participate in the program.
 (b)Training for installation career counselors on MyCAA programThe Secretaries of the military departments shall take appropriate actions to ensure that career counselors at military installations receive appropriate training and current information on eligibility for and use of benefits under the My Career Advancement Account program, including financial assistance to cover costs associated with professional recertification, portability of occupational licenses, professional credential exams, and other mechanisms in connection with the portability of professional licenses.
 (c)Report on expansion of SECO ProgramThe Secretary of Defense shall submit to Congress a report setting forth a proposal for the expansion of specialized coaching modules within the Spouse Education and Career Opportunities (SECO) Program of the Department of Defense.
			5.Military family childcare matters
 (a)Assessment of use of subsidized, off-Installation childcare servicesSubsection (a) of section 575 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by adding at the end the following new paragraph:
				
 (5)Modifying the rate of use of subsidized, off-installation childcare services by military families in light of the full implementation of Mil­i­tary­Child­Care.com, including whether the availability of off-installation childcare services for military families could be increased by altering policies of the Armed Forces on capping the amount of subsidies for military families for such services based on the cost of living for families and the average cost of civilian childcare services..
			(b)Provisional or interim clearances To provide childcare services
 (1)In generalThe Secretary of Defense shall implement a policy to permit the issuance of clearances on a provisional or interim basis for the provision of childcare services at military childcare centers.
 (2)ElementsThe policy required by this subsection shall provide for the following: (A)Any clearance issued under the policy shall be temporary and contingent upon the satisfaction of such requirements for the issuance of a clearance on a permanent basis as the Secretary considers appropriate.
 (B)Any individual issued a clearance on a provisional or interim basis under the policy shall be subject to such supervision in the provision of childcare services using such clearance as the Secretary considers appropriate.
 (3)Clearance definedIn this subsection, the term clearance, with respect to an individual and the provision of childcare services, means the formal approval of the individual, after appropriate vetting and other review, to provide childcare services to children at a military childcare center of the Department of Defense.
				6.Expansion of period of availability of Military OneSource program for retired and discharged
			 members of the Armed Forces and their immediate families
 (a)In generalUnder regulations prescribed by the Secretary of Defense, the period of eligibility for the Military OneSource program of the Department of Defense of an eligible individual retired, discharged, or otherwise released from the Armed Forces, and for the eligible immediate family members of such an individual, shall be the one-year period beginning on the date the retirement, discharge, or release, as applicable, of such individual.
 (b)OutreachThe Secretary shall undertake a marketing and advertising campaign designed to inform military families and families of veterans of the Armed Forces of the wide range of benefits available through the Military OneSource program. The campaign shall include well-researched and targeted marketing and advertising collateral issued at the following:
 (1)Offices at military installations that issue identification cards. (2)Locations at which activities under the Transition Assistance Program (TAP) are being carried out.
				7.Transition assistance for military spouses
			(a)Transition assistance
 (1)In generalSubchapter I of chapter 88 of title 10, United States Code, is amended by inserting after section 1784a the following new section:
					
						1784b.Employment assistance, job training assistance, and other transitional assistance for military
			 spouses: Department of Labor
 (a)In generalIn carrying out the program of assistance and services required by section 1144 of this title, the Secretary of Labor, in conjunction with the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Veterans Affairs, shall also maintain a program of counseling, assistance, help, and related information and services for spouses of members of the armed forces covered by that section in order to assist such spouses during the transition of such members to civilian life.
 (b)ElementsThe counseling, assistance, help, and information and services available under the program under this section shall be the following:
 (1)Such counseling, assistance, help, and information and services as are available to members under section 1144 of this title and are suitable to assist spouses during the transition of members as described in subsection (a).
 (2)Such other counseling, assistance, help, and information and services to assist spouses during such transition as the Secretaries consider appropriate for purposes of the program.
 (c)ParticipationA spouse is eligible to participate in the program under this section during any period in which the spouse's member is eligible to participate in the program of assistance and services required by section 1144 of this title.
 (d)Use of personnel and organizationsIn carrying out the program under this section, the Secretaries may use any of the authorities, personnel, organizations, and other resources available for the program of assistance and services required by section 1144 of this title that the Secretaries consider appropriate for the effective operation of the program under this section..
 (2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of such title is amended by inserting after the item relating to section 1784a the following new item:
					
						
							1784b. Employment assistance, job training assistance, and other transitional assistance for
			 military spouses: Department of Labor..
 (3)Effective date and commencement of programThe amendments made by this subsection shall take effect on the date of the enactment of this Act. The Secretary of Labor shall commence the program required by section 1784b of title 10, United States Code (as added by such amendments), by such date, not later than one year after the date of the enactment of this Act, as the Secretary considers practicable.
 (b)Participation of spouses in TAP for membersSection 1144 of title 10, United States Code, is amended— (1)in subsection (a)(1), by striking and the spouses of such members;
 (2)in subsection (c), by inserting of members after Participation; (3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
 (4)by inserting after subsection (c) the following new subsection (d):  (d)Participation of spousesThe Secretaries shall permit the spouses of members participating in the program carried out under this section to participate in the receipt by such members of assistance and services provided under the program to the extent that the participation of such spouses in receipt of such assistance and services will assist such members and spouses in maximizing the benefits of the program carried out under this section..
				8.Public-private partnerships on health, safety, welfare, and morale of military families
 (a)Plan for initiative requiredThe Secretary of Defense shall, acting through the Office of Community Relations of the Department of Defense, submit to Congress a report setting forth a proposal for one or more initiatives between the military departments and appropriate non-Federal entities for public-private partnerships designed to support and enhance the health, safety, welfare, and morale of military families. The initiatives shall be designed to provide the military departments flexibility in the commitment of resources to the partnerships according to the unique requirements of the military departments and the Armed Forces.
 (b)Initiative elementsIn identifying appropriate elements for the initiatives described in subsection (a), the Secretary shall take into account the results of the following:
 (1)Two current studies by the Office of the Secretary of Defense on the health, safety, welfare, and morale of military families.
 (2)The public-private partnership initiative of the Department of Veterans Affairs on the health, safety, welfare, and morale of families of veterans.
				9.Small business activities of military spouses on military installations
 (a)Assessment of small business activityThe Secretary of Defense shall submit to Congress a report setting forth an assessment of the feasibility and advisability of encouraging entrepreneurship among military spouses by permitting military spouses to engage in small business activities on military installations and in partnership with commissaries, exchange stores, and other morale, welfare, and recreation facilities of the Armed Forces.
 (b)ElementsThe assessment shall— (1)take into account the usage by military spouses of installation facilities, utilities, and other resources in the conduct of small business activities on military installations and such other matters in connection with the conduct of such business activities by military spouses as the Secretary considers appropriate; and
 (2)seek to identify mechanisms to ensure that costs and fees associated with the usage by military spouses of such facilities, utilities, and other resources in connection with such business activities does not meaningfully curtail or eliminate the opportunity for military spouses to profit reasonably from such business activities.
				10.Report on assessment of frequency of permanent changes of station of members of the Armed Forces on
			 employment among military spouses
 (a)In generalThe Secretary of Defense shall submit to Congress a report setting forth an assessment of the effects of the frequency of permanent changes of station (PCS) of members of the Armed Forces on stability of employment among military spouses.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An assessment of the effects of the frequency of permanent changes of station of members of the Armed Forces on stability of employment among military spouses, including the contribution of frequent permanent changes of station to unemployment or underemployment among military spouses.
 (2)An assessment of the effects of unemployment and underemployment among military spouses on force readiness.
 (3)Such recommendations as the Secretary considers appropriate regarding legislative or administration action to achieve force readiness and stabilization through the minimization of the impacts of frequent permanent changes on stability of employment among military spouses.
				